Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 18, 2014

                                        No. 04-14-00262-CV

                                        Jennifer G. ELLIOT,
                                              Appellant

                                                  v.

                                           Mary L. PENA,
                                             Appellee

                    From the 73rd Judicial District Court, Bexar County, Texas
                                Trial Court No. 2006-EM5-03919
                        Honorable Cathleen M. Stryker, Judge Presiding

                                           ORDER
       The trial court clerk has filed a notification of late record, requesting an extension to June
27, 2014. We GRANT the request and ORDER the trial court clerk to file the clerk’s record on
or before June 27, 2014.

        Further, Maria E. Vargas, the court reporter responsible for preparing the reporter’s
record in this appeal has filed a notification of late record, stating that (1) the appellant has failed
to pay or make arrangements to pay the fee for preparing the reporter’s record; and (2) the
appellant has failed to file a designation of record. TEX. R. APP. P. 34.6(b)(1), 35.3 (b)(2),(3). We
ORDER appellant to file written proof to this court on or before June 30, 2014 that (1) she has
filed a designation of record with court reporter Maria E. Vargas; and (2) she has either paid or
made arrangements to pay the reporter’s fee, or she is entitled to appeal without paying the
reporter’s fee. If appellant fails to respond within the time provided, appellant’s brief will be due
within thirty days from the date the clerk’s record is filed, and the court will only consider those
issues or points raised in appellant’s brief that do not require a reporter’s record for a decision.
See TEX. R. APP. P. 37.3(c).


                                                       _________________________________
                                                       Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court